 Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 1 of 13 PageID #: 1


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X Case No. 18-cv-05729
RACHAEL CAMPBELL,

                                                     Plaintiff,

                                                                              COMPLAINT
                       -against-



DIVERSIFIED CONSULTANTS, INC.,

                                                        Defendant.
--------------------------------------------------------------------------X


                 Plaintiff, by and through her attorneys, FAGENSON & PUGLISI, PLLC, upon

knowledge as to herself and her own acts, and as to all other matters upon information and belief,

brings this complaint against above-named defendant and in support thereof alleges the following:

                                               INTRODUCTION

                 1.     This is an action for damages brought by an individual consumer

for defendant’s violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.

§ 1692, et seq. which prohibits debt collectors from engaging in abusive, deceptive and unfair acts

and practices.

                 2.       Further, this is an action for damages and injunctive relief brought by an

individual consumer against defendant pursuant to New York General Business Law

(“NYGBL”) § 349 regarding defendant’s deceptive acts and practices.
 Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 2 of 13 PageID #: 2


                                    JURISDICTION AND VENUE

                3.      This Court has federal question jurisdiction pursuant to the FDCPA, 15

U.S.C. § 1692k(d) and 28 U.S.C. § 1331 and supplemental jurisdiction exists over the NYGBL

§ 349 claims pursuant to 28 U.S.C. § 1367.

                4.      This Court has venue pursuant to 28 U.S.C. § 1391(b) in that plaintiff

resides in this District and a substantial portion of the events or omissions giving rise to this

action occurred in this District.

                                              PARTIES

                5.      Plaintiff is a natural person who resides in this District.

                6.      Plaintiff is a consumer within the meaning of 15 U.S.C. § 1692a(3)

as she is a natural person who is alleged by defendant to owe a financial obligation.

                7.      The financial obligation which defendant sought to collect from plaintiff

is a debt within the meaning of 15 U.S.C. § 1692a(5) in that the obligation which defendant

sought to collect from plaintiff is an allegedly defaulted debt incurred for personal, family or

household purposes to Verizon.

                8.      Plaintiff is a reasonable consumer within the meaning of NYGBL § 349

who acted reasonably under the circumstances alleged herein.

                9.      Defendant is a debt collector within the meaning of 15 U.S.C. §

1692a(6).

              10.       The principal purpose of defendant’s business is the collection of

defaulted consumer debts.




                                                    2
  Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 3 of 13 PageID #: 3



                 11.     Defendant uses the mails in its business the principal purpose of which

 is the collection of defaulted consumer debts.

                 12.     Defendant regularly collects or attempts to collect defaulted

 consumer debts owed or due or alleged to be owed or due to others.

                 13.     Upon information and belief, defendant is foreign business

 corporation incorporated under the laws of the State of Florida.

                                     FACTUAL ALLEGATIONS

                 14.     Plaintiff re-alleges paragraphs 1-13 as if fully re-stated herein.

                 15.     At some point in time plaintiff allegedly incurred aforesaid

personal debt to Verizon.

                 16.     At some subsequent point in time Verizon alleged that the debt fell

into default.

                 17.     Subsequent to the alleged default, in or around April 2018

plaintiff received a collection letter from a certain debt collector.

                 18.     By its letter, said debt collector was attempting to collect the debt for

Verizon.

                 19.     After receipt of the collection letter, plaintiff consulted with her

attorneys at Fagenson & Puglisi concerning the alleged debt and the collection letter.

                 20.     On behalf of plaintiff, on June 25, 2018 Fagenson & Puglisi sent a

letter to said debt collector.

                 21.     In said letter, Fagenson & Puglisi informed the debt collector

that plaintiff was represented by Fagenson & Puglisi, that plaintiff should not be contacted

directly and that plaintiff disputed the debt.




                                                       3
  Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 4 of 13 PageID #: 4



                 22.     In said letter, Fagenson & Puglisi also requested documentation

supporting the claim.

                 23.     By letter dated July 10, 2018, said debt collector responded to

plaintiff at Fagenson & Puglisi’s address, enclosing purported verification of the debt.

                 24.     Thereafter, by letter dated July 16, 2018, defendant wrote

to plaintiff in an attempt to collect the same Verizon debt.

                 25.     Defendant sent the collection letter directly to plaintiff at her

home.

                 26.     On information and belief, Verizon’s aforesaid prior debt

collector informed Verizon that plaintiff was represented by Fagenson & Puglisi.

                 27.     On information and belief, Verizon then informed defendant that

plaintiff was represented by Fagenson & Puglisi.

                 28.     On information and belief, Verizon informed defendant that

plaintiff was represented by Fagenson & Puglisi before defendant sent its letter to plaintiff.

                 29.     Defendant knew that plaintiff was represented by Fagenson &

Puglisi before defendant sent its letter to plaintiff.

                 30.     Defendant should have known that plaintiff was represented

by Fagenson & Puglisi before defendant sent its letter to plaintiff.

                 31.     Defendant knew that plaintiff was represented by an attorney

before defendant sent its letter to plaintiff.

                 32.     Defendant should have known that plaintiff was represented

by an attorney before defendant sent its letter to plaintiff.

                 33.     Defendant sent its letter directly to plaintiff notwithstanding its

knowledge that plaintiff was represented by an attorney in the matter of the debt.


                                                         4
   Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 5 of 13 PageID #: 5



                34.     Further, on or about September 5, 2018, defendant telephoned

plaintiff.

                35.     When plaintiff answered the telephone, a lady told plaintiff that her

name was “Maria Castro”.

                36.     The lady further told plaintiff she was calling from defendant.

                37.     The lady also told plaintiff that she was calling about the Verizon

debt.

                38.     Plaintiff then told the lady that she has an attorney for the matter.

                39.     Plaintiff gave the lady her attorney’s name and telephone number.

                40.     Thereafter, the lady asked plaintiff at least two times if she was

going to be filing bankruptcy.

                41.     Plaintiff repeatedly told the lady that plaintiff cannot answer that

question and that the lady would have to call plaintiff’s attorney.

                42.     Upon receipt of defendant’s collection letter and telephone call, plaintiff

was surprised, confused, upset and annoyed and suffered emotional distress and worry that

defendant was persisting in its campaign to communicate with her directly despite defendant’s

knowledge that she was represented by counsel in the matter of the debt.




                                                  5
  Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 6 of 13 PageID #: 6



                            AS AND FOR A FIRST CAUSE OF ACTION

                 Improper direct communication with Plaintiff – Collection Letter

                               15 U.S.C. §§ 1692c(a)(2) and 1692e

                 43.       Plaintiff re-alleges paragraphs 1-42 as if fully re-stated herein.

                 44.       On information and belief, Verizon knew that plaintiff was represented by

counsel and should not be contacted directly.

                 45.       On information and belief, Verizon informed defendant of plaintiff’s legal

representation before defendant sent its collection letter directly to plaintiff at her home.

                 46.       Defendant knew of plaintiff’s legal representation before defendant sent its

collection letter directly to plaintiff at her home.

                 47.       In any event, defendant had an affirmative duty to inquire of Verizon

whether plaintiff was represented by counsel in the matter before defendant communicated

directly with plaintiff.

                 48.       Defendant did not inquire of Verizon whether plaintiff was represented by

counsel before defendant sent its collection letter directly to plaintiff.

                 49.       Defendant sent its collection letter directly to plaintiff notwithstanding its

knowledge that plaintiff was represented by counsel, thereby violating the FDCPA, §

1692c(a)(2).

                 50.       Defendant sent its collection letter directly to plaintiff as a result of its

 violation of its affirmative duty to inquire of Verizon, before communicating with plaintiff,

 whether plaintiff was represented by counsel, thereby violating the FDCPA, § 1692c(a)(2).




                                                       6
  Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 7 of 13 PageID #: 7



                51.       Further, defendant is in violation of the FDCPA, § 1692e in that

 defendant’s conduct in contacting plaintiff directly after knowledge of attorney

 representation, constitutes a deceptive and misleading means used in an attempt to collect

 the debt and was an effort to mislead plaintiff into communicating with defendant directly in

 disregard of the representation of her legal counsel.

                52.       Defendant is further in violation of the FDCPA, § 1692e in that

 defendant’s conduct in contacting plaintiff directly was a result of its violation of its affirmative

 duty to inquire of Verizon, before communicating with plaintiff, whether plaintiff was

 represented by counsel, and constitutes a deceptive and misleading means used in an attempt

 to collect the debt as an effort to mislead plaintiff into communicating with defendant directly in

 disregard of the representation of her counsel.

                53.       Communications from debt collectors, such as those sent by defendant, are

 to be evaluated by the objective standard of the hypothetical “least sophisticated consumer”.

                           AS AND FOR A SECOND CAUSE OF ACTION

                      Improper direct communication with Plaintiff – Telephone Call

                                  15 U.S.C. §§ 1692c(a)(2) and 1692e

                54.       Plaintiff re-alleges paragraphs 1-53 as if fully re-stated herein.

                55.       Defendant telephoned plaintiff on or about September 5, 2018.

                56.       Defendant telephoned plaintiff on or about September 5, 2018 concerning the

same Verizon debt concerning which it had sent the collection letter dated July 16, 2018.

                57.       During said telephone call, plaintiff informed defendant that she was

represented by an attorney in the matter of the debt.




                                                     7
  Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 8 of 13 PageID #: 8



                58.     Instead of immediately desisting from further conversation with plaintiff,

defendant proceeded to ask plaintiff repeatedly if she was going to file for bankruptcy.

                59.     Defendant placed its said telephone call to plaintiff notwithstanding its

knowledge that plaintiff was represented by counsel, thereby violating the FDCPA, §

1692c(a)(2).

                60.     Defendant telephoned plaintiff as a result of its violation of its

 affirmative duty to inquire of Verizon, before communicating with plaintiff, whether plaintiff

 was represented by counsel, thereby violating the FDCPA, § 1692c(a)(2).

                61.     Further, defendant is in violation of the FDCPA, § 1692e in that

 defendant’s conduct in placing its telephone call to plaintiff after knowledge of attorney

 representation, constitutes a deceptive and misleading means used by defendant in an attempt

 to collect the debt and was an effort to mislead plaintiff into communicating with defendant

 directly in disregard of the representation of her legal counsel.

                62.     Defendant is further in violation of the FDCPA, § 1692e in that

 defendant’s conduct in placing its telephone call to plaintiff was a result of its violation of its

 affirmative duty to inquire of Verizon, before communicating with plaintiff, whether plaintiff

 was represented by counsel, and constitutes a deceptive and misleading means used in an

 attempt to collect the debt as an effort to mislead plaintiff into communicating with defendant

 directly in disregard of the representation of her counsel.

                63.     Further, during the said telephone conversation, plaintiff informed

 defendant that she had an attorney in the matter of the debt and gave defendant plaintiff’s

 attorneys’ name and telephone number.




                                                   8
 Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 9 of 13 PageID #: 9



               64.        Defendant’s subsequent questions to plaintiff concerning bankruptcy

constituted a violation of the FDCPA, § 1692c(a)(2), in that defendant continued to communicate

with plaintiff directly after plaintiff again told defendant that she was represented by an attorney in

the matter of the debt.

               65.        Defendant’s subsequent questions to plaintiff concerning bankruptcy also

constituted a violation of the FDCPA, § 1692e and were a deceptive and misleading means used

by defendant in an attempt to collect the debt and was an effort to mislead plaintiff into

communicating with defendant directly in disregard of the representation of her legal counsel.

                      AS AND FOR A THRD CAUSE OF ACTION

                                         NYGBL § 349

               66.        Plaintiff re-alleges paragraphs 1-65 as if fully re-stated herein.

               67.        Defendant owed a duty to plaintiff to effect its collection of plaintiff’s

alleged debt with reasonable care.

               68.        Defendant breached its duty to collect plaintiff’s debt with reasonable

care.

               69.        In the exercise of reasonable care defendant ought to have ensured that

for any account on which an attorney represented the consumer any communication by

defendant was made with the attorney, and not with the consumer directly.

               70.        The fact that defendant contacted plaintiff directly regarding the same

debt for which defendant had been informed that she had attorney representation indicates a

failure on the part of defendant to comply with or to perform its duty to effect collection of the

debt with reasonable care.




                                                     9
 Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 10 of 13 PageID #: 10



                71.     On information and belief, at all times material hereto Verizon placed

 dozens of consumer accounts of New York residents with defendant for collection monthly.

                72.     Defendant’s act of communicating with plaintiff directly is a

 deceptive act and practice.

                73.     Said deceptive act and practice was committed by defendant in the

 conduct of a business, trade or commerce or the furnishing of a service in the State of New York

 and constitutes a violation of NYGBL § 349.

                74.     Defendant’s letter to plaintiff is a form collection letter.

                75.     Defendant’s letter to plaintiff is derived from a letter template.

                76.     Defendant’s deceptive act and practice was consumer-oriented, in

that defendant’s act of communicating directly with a legally–represented consumer despite

knowledge that she is represented by counsel was not an act limited to plaintiff’s account, but

extended to the accounts of other consumers which Verizon placed with defendant for collection

and on which there was legal representation.

                77.     Defendant maintained no agreement or procedure with Verizon to ensure

that Verizon did not place with defendant accounts of legally–represented consumers for

collection or, in the alternative, to ensure that defendant did not communicate directly with

legally–represented consumers.

                78.     Defendant’s said conduct of communicating directly with legally–

represented consumers has a broader impact on consumers at large whose accounts are placed by

Verizon with defendant for collection and who are represented by counsel in the matter of the

collection of their Verizon debt.




                                                   10
 Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 11 of 13 PageID #: 11



                 79.      Defendant owes a duty to plaintiff and consumers at large to honor their

right to legal representation and defendant’s failure to honor plaintiff’s said right resulted in

defendant sending its collection letter to plaintiff at her home, thereby improperly

encouraging plaintiff to contact defendant directly about a debt for which she had the

representation of counsel.

                 80.      Therefore, defendant’s failure to honor plaintiff’s legal representation

by its sending of the collection letter to plaintiff at her home was deceptive and misleading in a

material way.

                  81.     Further, defendant’s placing of its telephone call to plaintiff on or about

September 5, 2018 also constituted a deceptive act and practice as aforesaid.

                 82.      Moreover, defendant’s questioning of plaintiff during said telephone

conversation, after plaintiff had informed defendant that she had an attorney in the matter of the

Verizon debt and had provided her attorneys’ name and telephone number to defendant, also

constituted a deceptive act and practice as aforesaid.

                 83.      Plaintiff is a reasonable consumer within the meaning of the NYGBL §

349(a) and acted reasonably under the circumstances of this case.

                 84.      Upon receipt of defendant’s collection letter and telephone call, plaintiff

was surprised, confused, upset and annoyed and suffered emotional distress and worry that

defendant was persisting in its campaign to communicate with her directly despite defendant’s

knowledge that she was represented by counsel in the matter of the debt.

                 85.      Defendant violated NYGBL § 349(a) by the sending of its collection

letter directly to plaintiff and the placing of its telephone call to plaintiff and is liable to plaintiff

under NYGBL § 349(h).




                                                     11
 Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 12 of 13 PageID #: 12



                86.     Defendant willfully and knowingly violated NYGBL § 349(a) and is

liable to plaintiff under NYGBL § 349(h).

                87.      As a result of the above violations, defendant is liable to plaintiff in an

amount to be determined at the time of trial, plus costs and attorneys’ fees.

              WHEREFORE, plaintiff respectfully prays that judgment be entered against

defendant as follows:

                (a)     awarding maximum statutory damages pursuant to 15 U.S.C. §

                        1692k;

                (b)     awarding actual damages pursuant to 15 U.S.C. § 1692k in an

                        amount to be determined at time of trial;

                (c)     awarding reasonable attorneys’ fees, costs and disbursements pursuant to

                        15 U.S.C. § 1692k;

                (d)     enjoining defendant from continuing to communicate with plaintiff

                        directly, pursuant to NYGBL § 349;

                (e)     enjoining defendant from committing further deceptive acts and practices

                        towards plaintiff, pursuant to NYGBL § 349;

                (f)     awarding actual damages pursuant to NYGBL § 349 in an amount to be

                        determined at time of trial;

                (g)     in the alternative to (f), awarding statutory damages pursuant to

                        NYGBL § 349 in an amount to be determined at time of trial;

                (h)     awarding maximum treble damages pursuant to NYGBL § 349;

                (i)     awarding reasonable attorneys’ fees, costs and disbursements pursuant to

                        NYGBL § 349(h); and




                                                    12
Case 1:18-cv-05729-FB-PK Document 1 Filed 10/12/18 Page 13 of 13 PageID #: 13



             (j)    for such other and further relief as may be just and proper.



                             DEMAND FOR TRIAL BY JURY

            Plaintiff requests trial by jury on all issues so triable.

Dated: New York, New York
       October 12, 2018.


                                                      /s/ Novlette R. Kidd
                                                      NOVLETTE R. KIDD, ESQ. (NK 9339)
                                                      FAGENSON & PUGLISI, PLLC
                                                      Attorneys for Plaintiff
                                                      450 Seventh Avenue, Suite 704
                                                      New York, New York 10123
                                                      Telephone: (212) 268-2128
                                                      Nkidd@fagensonpuglisi.com




                                                13
